Citation Nr: 0933941	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In relevant part of that decision, the 
RO determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
residuals of a back injury had not been received.  

Following receipt of notice of the May 2005 determination, 
the Veteran perfected a timely appeal with respect to the 
RO's denial of his application to reopen.  In September 2007, 
the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of a back injury had, in fact, been 
received.  As such, the Board granted the Veteran's 
application to reopen but denied the de novo issue of 
entitlement to service connection for residuals of a back 
injury.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the Court vacated that portion of the Board's 
decision that had denied service connection for residuals of 
a back injury and remanded the matter to the Board for 
further action consistent with a Joint Motion For Partial 
Remand.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.  


REMAND

Initially, the Board notes that a few service treatment 
records are contained in the claims folder.  In May 1987, the 
National Personnel Records Center (NPRC) determined that no 
medical records were on file.  The NPRC explained that such 
documents were "fire related."  Where, as here, service 
treatment records are not available, all efforts to obtain 
such documents have been exhausted, and a determination has 
been made by the agency of original jurisdiction that any 
further attempts to procure such reports would be futile, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Throughout the current appeal, the Veteran has asserted that 
he first injured his back as a result of a fall during 
service in the mid-1950s.  He acknowledges that, later after 
service (in the mid-1980s), he sustained another injury to 
his back when he attempted to pull a file (e.g., lift a heavy 
box) at work.  In any event, he maintains that he has 
experienced back problems since the in-service injury to his 
back.  He believes, therefore, that his current back 
pathology is the result of his in-service back injury.  See, 
e.g., May 2007 hearing transcript at 16-24.  

In this regard, the Board notes that the Veteran's lay 
assertions regarding the continuity of his back 
symptomatology provide a credible account of his symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson 
is competent to report symptoms because such actions come to 
him/her through his/her senses and, as such, require only 
personal knowledge rather than medical expertise).  Indeed, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
& Moray v. Brown, 5 Vet. App. 211 (1993).  See also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran 
is not competent to render an opinion as to the medical 
etiology of a current disability, absent evidence showing 
that he has medical training or expertise).  

In this regard, the Board notes that service treatment 
records which are available reflect medical care for a back 
sprain in February 1953.  Also, post-service medical records 
reflect back treatment since September 1968.  

Indeed, private and VA treatment records have provided the 
following back diagnoses:  lumbosacral sprain and moderate to 
severe spasm of the lumbosacral muscle (in March 1971), low 
back pain (August 1971), discogenic disease and "lower back 
syndrome" (in December 1973), lumbosacral sprain and 
moderate to severe spasm of the lumbosacral muscle (in 
October 1979), a posterior disc herniation at L4 and L5 with 
compression of L5-S1 nerve roots bilaterally and bilateral 
sciatic neuralgia (in December 1986 and January 1987), 
lumbosacral laminectomy (in January 1987), and status post 
lumbar laminectomy and herniated lumbar disc syndrome (in 
July 1997).  

At the October 2006 VA spine examination, the examiner opined 
that the diagnosed status post laminectomy and discectomy at 
the L4-L5 level with residual vacuum disc abnormality at the 
same level was the result of the Veteran's post-service work 
injury to his back in the mid-1980s rather than the 
in-service back injury in the mid-1950s.  Significantly, 
however, and of particular significance to the Board, is the 
fact that, in rendering this conclusion, the examiner did not 
address the documented evidence of post-service back 
pathology prior to the work-related back injury in the 
mid-1980s.  

Rather, the October 2006 VA examiner simply acknowledged the 
presence of "one or two brief letters from physicians" who 
noted back treatment but who did "not connect all of the 
time between 1955 up until today."  Significantly, however, 
this statement from the examiner is not supported by evidence 
of record.  

Specifically, in a March 1971 letter, a private treating 
physician concluded that the Veteran's lumbosacral sprain 
"should be traced to the original traumatic injury while in 
the service."  Also, in an October 1979 letter, this same 
doctor reiterated this opinion.  Because the October 2006 VA 
examiner did not address these factors, the Board does not 
find his opinion to be of great probative value.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, and in light of this evidentiary posture (which 
notes both in-service and post-service injuries to the 
Veteran's back), the Board concludes that a remand is 
necessary to accord the Veteran a pertinent VA examination to 
determine the nature, extent, and etiology of his back 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Moreover, the Veterans Claims Assistance Act of 2000 notice 
letter issued to the Veteran in December 2004 discussed the 
new and material aspect of his back claim.  In light of the 
fact that that issue has been granted and that the claim 
currently in appellate status before the Board is the de novo 
issue of entitlement to service connection for residuals of a 
back injury, the Board finds that, on remand, a corrective 
VCAA notification letter discussing the evidence and 
information necessary to support the issue remaining on 
appeal should be furnished to the Veteran.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008).  See also Quartuccio v. Principi, Pelegrini 
v. Principi, and Dingess/Hartman v. Nicholson, supra.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claim for service connection for 
residuals of a back injury.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  

2.  Obtain records of back treatment that 
the Veteran may have received at the 
Gainesville VA Medical Center, including 
the Ocala VA Outpatient Clinic, since 
October 2006.  All such available reports 
should be associated with the claims 
file.  

3.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination, and 
the examiner must note in the 
examination report that he/she had an 
opportunity to review the file.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any diagnosed back disability, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is 
otherwise related to active service.  
In rendering this conclusion, the 
examiner should address the in-service 
treatment for back sprain in February 
1953; the documented post-service back 
treatment since September 1968; the 
post-service work-related back injury 
in the mid-1980s; and the private 
treating physician's March 1971 and 
October 1979 opinions.  

Complete rationale should be given for 
all opinions reached.  

4.  Following the completion of the 
above, re-adjudicate the claim for 
service connection for residuals of a 
back injury.  If the decision remains in 
any way adverse to the Veteran, he and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


